Case 7:18-cr-00736-NSR Document 192 Filed 08/31/21 Page 1 of 1




                                Deft's request to extend the self-surrender date from Aug.
                                30, 2021 until Oct. 29, 2021 at 12 noon to either the
                                USMS at the Federal Courthouse in White Plains, NY or
                                the designated BOP facility is granted with the Govt's
                                consent. The Clerk of Court is requested to terminate the
                                motion (doc. 191).
                                Dated: Aug. 31, 2021
                                        White Plains, NY

                 -02




     8/31/2021
